DETAILED ACTION
Priority
This application discloses and claims subject matter disclosed in prior application no 14768490, filed 2/19/14, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/21 has been entered.
Specification
The substitute specification filed 10/24/20 is objected to because under 35 U.S.C. 132(a) because it does not address all of the new matter added into the disclosure with substitute specification submitted on 6/28/18.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

    PNG
    media_image1.png
    268
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    265
    694
    media_image2.png
    Greyscale

	Substitute Specification Page 2
This paragraph was previously changed to indicate that the attachment has a tapered flange at its circumference; however, the original paragraph did not state this, rather it indicated that a ring through which hair passes (now called bobble in applicant’s substitute specification) is provided with a tapered flange at its circumference (see second underlined passage in each paragraph above). These changes are new matter. If applicant wishes to make these changes to the disclosure, they should be submitted as part of a Continuation-in-Part application rather than a Continuation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenan (US 20160270502).
Claims 1 and 9: Keenan discloses a method for attaching a hair accessory to extend a length and a volume of a ponytail (see Fig 1) [0020] the method comprising: gathering a bundle of a user’s natural scalp hair; securing the bundle into a ponytail with a bobble (20) [0020] thereby forming a ponytail with the bundle of hair, pressing a hair accessory (10) through the bobble by securing the bobble around the ponytail and thereby securing the accessory into the ponytail (see Fig 1); wherein the hair accessory includes a cylindrical base (16) including a proximal end and a distal end with the distal end connected to or forming a band (12; note applicant’s own original disclosure does not indicate these are separate structures, this is new language added with a series of changes objected to above, see Figs 1-3) and the band (12) secures a weft of hair extension [0020] to the hair accessory and this weft can be made of ribbons which would constitute an “artificial hair extension”. 
Claim 5: Keenan discloses the invention of claim 1 and further discloses the cylindrical body having a first tapered portion (12) and a second tapered portion (14, see Figs 1-2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-252 (JP 52-051252) in view of Keenan (US 20160270502). 
Claims 1-2 and 8: JP-252 discloses a hair extension accessory (1) for use in extending a length and a volume of a person’s hair because that is what a hair extension is for and does (see Fig 1). The hair accessory including a cylindrical body including a proximal end (top of 5, Fig 1) opposite a distal end (bottom of 5, Fig 1) with the bottom forming an attachment band that secures a weft of hair (see Fig 4) to the accessory (see Figs 1 & 4). The cylindrical body is provided with a plurality of barbs to secure the hair accessory in position in use because this is what barbs do. JP-252 does not disclose any particular method of installing the hair accessory. 
JP-252 discloses the invention essentially as claimed except for the method of installation comprising pressing this barbed hair accessory within a ponytail formed by a bundle of gathered hair secured within at least one bobble and pressing the accessory through the bobble and into the ponytail to secure the accessory in place. Keenan, however, teaches a method for attaching hair accessories in a user’s natural hair in order to extend a length and a volume of a ponytail (see Fig 1) [0020] the method comprising: gathering a bundle of  a user’s natural scalp hair and securing it into a ponytail with a bobble (20) [0020] to form a ponytail from the bundle, pressing a hair accessory (10) through the bobble and into the ponytail (see Fig 1); wherein the hair accessory includes a cylindrical body (16) including a proximal and a distal end with the distal end connected to or forming an attachment band (12; note applicant’s own original disclosure does not indicate these are separate structures, this is new language added with a series of changes objected to above, see Figs 1-3). The attachment band (12) secures a weft or hair extension [0020] to the hair accessory. Keenan teaches disposing hair extension accessories within ponytails formed by securing gathered hair within an elastic bobble to form the ponytail in order to allow a user to add length and volume to a ponytail hairstyle. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of JP-252 by installing the barbed extension of JP-252 into a ponytail using the method of Keenan in order to allow a user to add volume and length and decoration to a ponytail hairstyle when desired. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US 20160270502) in view of Iwata (US 5769101).
Claim 7, Keenan teaches the method of claim 5 and discloses the cylindrical body to have its greatest diameter at the ends with a thinnest central section (see Figs 1 & 3). 
Keenan discloses the invention essentially as claimed except for the accessory being shaped so that the first tapered portion increases in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band. Iwata, however, teaches that hair accessories for modifying the shape of ponytails (see Figs 4-5) can come in a variety of shapes including having a largest diameter at the ends (see Fig 7A) and that this style of hair accessory is interchangeable with one having a shape such that there are multiple tapered portions (see Figs 7B & 7C) so that the first tapered portion increases in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band (see Figs 7B & 7C). In other words, Iwata teaches it is an obvious matter of design choice to substitute a shape with larger proximal and distal ends for a first tapered portion increasing in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band in hair accessories in order to achieve different shapes and styles and accommodate different users and their preferred styles. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the method of Keenan by providing the accessory with a shape that tapers repeatedly or that tapers outwardly in view of Iwata in order to allow a user to achieve different hair shapes and styles and accommodate different users and their preferred styles and the proposed modification is to modify the accessory of Keenan by providing it in the shape of Figures 7B or 7C of Iwata which would result in a first tapered portion increasing in diameter form the proximal end to a midpoint of the cylindrical body and the second tapered portion decreasing in diameter from the midpoint of the cylindrical to the attachment band as claimed. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keenan (US 20160270502) in view of Arroyo (US 20040149301).
Claim 9: Keenan discloses a method for attaching a hair accessory to extend a length and a volume of a ponytail (see Fig 1) [0020] the method comprising: gathering a bundle of a user’s natural scalp hair; securing the bundle into a ponytail with a bobble (20) [0020] thereby forming a ponytail with the bundle of hair, pressing a hair accessory (10) through the bobble by securing the bobble around the ponytail and thereby securing the accessory into the ponytail (see Fig 1); wherein the hair accessory includes a cylindrical base (16) including a proximal end and a distal end with the distal end connected to or forming a band (12; note applicant’s own original disclosure does not indicate these are separate structures, this is new language added with a series of changes objected to above, see Figs 1-3) and the band (12) secures a weft of hair extension [0018] to the hair accessory; the hair extension weft can also be formed of ribbon or other materials [0018]. 
Keenan discloses the invention essentially as claimed except for explicitly stating the hair extension is made of artificial hair. Arroyo, however, teaches providing hair extensions of natural or synthetic hair [0035] is an obvious matter of design choice. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair extension of Keenan by providing the hair extension weft of synthetic or artificial hair in view of Arroyo since Arroyo teaches this to be an obvious matter of design choice of known materials. It appears the device would work equally well with the hair extension material disclosed by Keenan.   
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive.
Applicant argues the newly presented claim 9 and a new rejection has been provided above to address these limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/YOGESH P PATEL/Primary Examiner, Art Unit 3772